PER CURIAM:
Denise M. Inman appeals the magistrate judge’s order * denying Inman’s motion for summary judgment, granting the Commissioner’s motion for summary judgment, and affirming the Commissioner’s decision denying Inman disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Inman v. Astrue, No. 1:06-cv-00021 (W.D.N.C. Dec. 28, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to have the case decided by a magistrate judge. See 28 U.S.C. § 636(c) (2000).